Citation Nr: 1755077	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals of an in-service fracture of the left tibia and fibula.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to March 1962.

This case initially came to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the Veteran's request for an increased rating for current residuals of an in-service fracture of the left tibia and fibula.  The Veteran appealed that ruling along with the denial of other claimed benefits, which are no longer issues in this appeal.  

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge.  The requested hearing was scheduled for November 2011, but the Veteran did not attend the hearing.  The Board therefore considers his hearing request to have been withdrawn.  38 C.F.R. § 20.704(d) (2017).  

This appeal has a lengthy procedural history.  In February 2012, the Board denied the Veteran's claim for an increased rating for left tibia and fibula fracture.  On further appeal, that ruling was vacated by a memorandum decision issued in June 2013 by the United States Court of Appeals for Veterans Claims (Court).  The Court further determined that, in its February 2012 decision, the Board erred in failing to consider the issue of TDIU, which the Court determined had been raised by the record.  The Court therefore remanded this case back to the Board.

Since then, the Board has remanded these issues to the RO for further development in May 2014 and, most recently, in January 2016.  The Board announced the January 2016 remand in the same document with a decision to deny a claim for an earlier effective date for the assignment of a 20 percent rating for service-connected residuals of a dislocation of the left hip.  That issue is no longer part of this appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although the Board regrets the need for the delay, it appears that further development is still needed before the Veteran's claims can be decided.  For the reasons below, the appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's 20 percent ruling for current residuals of an in-service fracture of the left tibia and fibula was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262 ("Tibia and fibula, impairment of") (2017).  This regulation authorizes a 20 percent rating for malunion of the tibia and fibula "with moderate knee or ankle disability" and a higher 30 percent rating for "marked knee or ankle disability . . . ."  Id.  In its initial decision to deny an increased rating, the Board noted evidence of continued impairment of both the knee and the ankle, but decided that separate ratings for both the knee and the ankle would amount to rating the same disability more than once under different diagnoses - a practice called "pyramiding" - which is generally prohibited by 38 C.F.R. § 4.14 (2017).  

In its June 2013 memorandum decision, the Court essentially agreed with the argument of the Veteran's attorney that, because of the disjunctive term "or" in the text of DC 5262 - i.e., a 20 percent rating for "moderate knee or ankle disability" and a 30 percent rating for "marked knee or ankle disability" - the regulation potentially authorizes separate ratings for both knee and ankle disability.  The Court reasoned that the tibia and fibula claim should be remanded for the Board to address the possibility of separate knee and leg ratings.  

In May 2014, the Board remanded the increased rating claim for a new examination, with instructions indicating that the examiner "should also discuss whether the Veteran's residuals of left tibia and fibula disability caused nonunion with loose motion or malunion with slight, moderate, or marked knee or ankle disability."  The requested examination took place in August 2014.  Unfortunately, as the Board explained in its January 2016 decision and remand, the August 2014 examiner only assessed the functional impairment of the knees and left hip.  Accordingly, the Board remanded the case for another examination, specifying that "[the examiner's report] should be based on both a review of the record and physical examination of the Veteran, and the examiner must provide findings for both the knee and the ankle."  (emphasis in original).

The most recent, post-remand, examination took place in March 2017.  The examiner described several impairments of the left knee, including limited flexion and extension with pain and crepitus, but indicated these findings were unrelated to the Veteran's in-service fracture, which she described as "well healed."  With respect to the ankle, the examiner wrote that, "[the] Veteran does not have limitation of his ankle function secondary to his tib/fib fracture which is healed without residuals.  No further testing [is] indicated or warranted at this time."  

When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on the March 2017 VA examination report, it is not clear whether the examiner conducted the requested examination on the Veteran's left ankle.  The examiner's statement that the Veteran "does not have limitation of his ankle function secondary to his tib/fib fracture" is consistent with at least two possibilities: (1) the left ankle is healthy with no limitation of function; or (2) there is limited function, but the examiner did not consider it necessary to describe those limitations because of her conclusion that the in-service tibia and fibula fracture had healed without residuals.  

Neither interpretation is consistent with the Board's order that: "All appropriate tests and studies should be performed, to include range or [sic] motion studies for the left knee and left ankle, and all clinical findings should be reported in detail." (emphasis in original).  Based on the March 2017 report, it is not clear whether the examiner administered range of motion tests for the left ankle and, if she did, she clearly did not report "all clinical findings . . . in detail."  Under these circumstances, Stegall requires the Board to remand the case for yet another examination.  

The March 2017 examination report also fails to comply with 38 C.F.R. § 4.59 (2017) as that regulation has been interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court decided that an adequate VA examination for joint disabilities includes evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing . . . ."  Id. at 170.

Unlike many VA examination reports, in which it is often unclear whether the reported range of motion test results were based on active or passive motion or in weight bearing or non-weight bearing, the March 2017 report includes notes indicating that the requested tests probably were performed in all the required planes.  Specifically, in part 15 of the report ("Remarks"), the examiner wrote that, for the left knee, there was no evidence of pain during passive range of motion testing and that there was also no evidence of pain when the left knee joint was used in non-weight bearing.  Part three of the report ("Range of motion (ROM) and functional limitation") includes one set of specific range of motion test results (forward flexion zero to 105 degrees and extension 105 to 0 degrees) together with notes indicating that there was pain on both flexion and extension and that pain was also noted with weight bearing.  It follows that the examiner could not have obtained this information unless she had tested left knee range of motion using each of the methods required by 38 C.F.R. § 4.59.  

One potential interpretation of the final sentence of § 4.59 - "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . ." - is that the information provided by the examiner is sufficient.  This is true, the argument continues, because the text of the regulation requires only that the examiner test "for pain" and the examiner in this case has done that by indicating whether or not the Veteran experienced pain during range of motion testing using each of the required methods.

But there are several parts of the Court's opinion in Correia which suggest that it is not enough merely to indicate whether or not pain was present during a test.  In the part of the decision which considered whether § 4.59 was ambiguous, the Court explained the role of the regulation in the context of other regulations which apply generally to disabilities of the musculoskeletal system.  "In that context, then, we read the final sentence of § 4.59 as explaining the kinds of test results that 'should' be obtained to permit an adjudicator to assess the effect of painful motion - range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances."  Correia, 28 Vet. App. at 165.  (emphasis in original).  It is difficult to see how test results which merely indicate the presence or absence of pain would permit an adjudicator to assess the effect of pain on range of motion.  To do so effectively, it would be useful for the adjudicator to have the full results of each range of motion test - i.e., the range of motion, in degrees, of the relevant joint using each of the testing methods identified in the regulation.  

The Correia opinion continues with analysis of the proper interpretation of § 4.59.  This part of the Court's analysis indicates that the regulation should be read together with 38 C.F.R. §§ 4.40 and 4.45.  The Court explained that, "[§ 4.40] states that it 'is essential' that an examination on which a disability rating is based 'adequately portray the anatomical damage and the functional loss' that occurs as a result of those elements.  Section 4.45 explains that 'the factors of [joint] disability reside in reductions of their normal excursion of movements in different planes."  Correia, 28 Vet. App. at 169 (internal short form citations and explanatory parenthetical omitted).  "Neither of those regulations, however, explains how that information should be obtained, except that § 4.40 refers to 'an examination,' but the Secretary has answered this question in § 4.59."  Id. (emphasis in original).

If § 4.59 was intended to accomplish the purposes of § 4.40 - one of which is to assess "reductions in [the] normal excursion of movements [of the joint] in different planes" - the most reasonable reading of §4.59 requires the examiner to provide detailed range of motion test results, not merely an indication of whether or not pain was present.  The final sentence the Court's regulatory interpretation analysis supports this conclusion: "Consequently, we are left with the inescapable conclusion that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of §4.59."  Id. at 169-70.

For these reasons, on remand, the VA examiner should provide separate sets of range of motion test results for the left knee and left ankle using each of the testing methods specified in § 4.59.
In January 2016, the Board remanded the issue of TDIU for referral to the Director of the Compensation Service for consideration of a possible extraschedular TDIU rating pursuant to 38 C.F.R. § 4.16(b).  The AOJ made the requested referral to the Director, who denied an extraschedular rating in a July 2017 memorandum.

The TDIU issue is inextricably intertwined with the remanded increased rating claim because, if that claim is resolved in the Veteran's favor, it could potentially affect whether he is eligible for a TDIU rating.  The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination or examinations to assess the current severity of the Veteran's service-connected residuals of a left tibia and fibula fracture.  All appropriate tests and studies should be performed, to include range of motion testing for the left knee and the left ankle.  THE RESULTS OF RANGE OF MOTION TESTING FOR BOTH (1) THE LEFT KNEE AND (2) THE LEFT ANKLE MUST BE INCLUDED IN THE EXAMINATION REPORT.

The examiner should be asked to provide a complete assessment of the nature of the Veteran's service-connected residuals of a left tibia and fibula fracture, to include identifying all left knee and left ankle symptoms, disorders, and disabilities that can be attributed to the in-service tibia and fibula fracture.  If the examiner determines that any knee or ankle symptoms, such as pain or limitation of motion, are attributable to a cause other than left tibia and fibula fracture, the examiner should explain the reasons for that conclusion.

The examiner should classify any knee or ankle symptoms or disabilities attributable to the in-service tibia and fibula fracture as "slight," "moderate," or "marked."  THE EXAMINER'S REPORT MUST PROVIDE SEPARATE FINDINGS FOR BOTH (1) THE LEFT KNEE AND (2) LEFT ANKLE.

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's LEFT KNEE AND LEFT ANKLE and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, and the range of motion in the opposite, undamaged joints - in this case range of motion for the right knee and right ankle.  The examiner's report should describe objective evidence of painful motion, if any, during each test.  IT IS NOT SUFFICIENT MERELY TO INDICATE WHETHER OR NOT PAIN WAS PRESENT DURING ONE OF THE REQUIRED RANGE OF MOTION TESTS.  If any of these findings are not possible, please provide an explanation.

2. After the claim for an increased rating for residuals of an in-service fracture of the tibia and fibula has been resolved, the AOJ should review the record and reconsider the Veteran's eligibility for a TDIU, to include on an extraschedular basis.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





